Citation Nr: 0507150	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired right ankle and foot disorder (other than 
dermatological in nature).

2.  Entitlement to service connection for a chronic acquired 
disorder of the cervical spine.

3.  Entitlement to service connection for a chronic acquired 
headache disorder.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for herpes simplex.

6.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This appeal previously arose before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, and before the undersigned 
Veterans Law Judge sitting at the RO in August 2001.  
Transcripts of his testimony have been associated with the 
claims file.

In December 2001 the Board granted service connection for 
tinea versicolor and tinea pedis, denied service connection 
for herpes simplex, and denied an evaluation in excess of 10 
percent for hemorrhoids.  The Board also determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for headaches, a 
cervical spine disorder, a right ankle or foot disorder, 
herpes, or allergies.  

The veteran appealed the Board's December 2001 decision to 
the United States Court of Appeals for Veterans Claims (CAVC) 
and with the Secretary filed a joint motion to remand the 
case for issues other than the portion of the December 2001 
decision wherein the Board granted service connection for 
tinea versicolor and tinea pedis.  

In a January 2003 Order, the CAVC granted the joint motion to 
remand and vacated the December 2001 decision wherein the 
Board (1) determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for headaches, a cervical spine disorder, a right 
ankle or foot disorder, and allergies; (2) denied service 
connection for herpes; and (3) denied an evaluation in excess 
of 10 percent for hemorrhoids.  The CAVC remanded the case to 
the Board for readjudication.  

In October 2003 and September 2004 the RO affirmed the 
determinations previously entered.

In March 2004 the RO denied entitlement to service connection 
for bilateral radiculopathy pain due to a disorder of the 
cervical spine.  In view of the Board's present determination 
granting entitlement to service connection for a chronic 
acquired disorder of the cervical spine, the inferred issue 
of entitlement to service connection for bilateral 
radiculopathy pain as secondary to service-connected 
disability of the cervical spine is referred to the RO for 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The evidentiary record to include service medical 
documentation and post service medical history in the 
aggregate suggests that the veteran sustained traumatic 
injury to the cervical spine in active service.

2.  The probative and competent medical evidence of record 
establishes that a chronic acquired disorder of the cervical 
spine cannot satisfactorily be dissociated from traumatic 
injury sustained in service.

3.  Service medical documentation shows the veteran suffered 
from a headache disorder.

4.  The probative and competent medical evidence of record 
establishes that a chronic acquired headache disorder cannot 
satisfactorily be dissociated from traumatic injury sustained 
to the cervical spine in service.

5.  The veteran did not timely perfect a substantive appeal 
of the October 1977 rating decision wherein the RO denied 
entitlement to service connection for a chronic acquired 
right ankle (or foot) disorder.

6.  The evidence submitted since the October 1997 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

7.  Allergies and herpes simplex were not shown in active 
service or for many years thereafter.

8.  The probative and competent medical evidence of record 
establishes that allergies and herpes simplex have not been 
linked to active service on any basis.

9.  Hemorrhoids are not productive of persistent bleeding, 
with secondary anemia or with fissures.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  A chronic acquired headache disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Evidence received since the final October 1997 decision 
wherein the RO denied entitlement to service connection for a 
chronic right ankle or foot disorder is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2004); 
38 C.F.R. §§ 3.104, 3.156, 3.159, 3.160, 20.1103 (2004).  

4.  Allergies were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2004).

5.  Herpes simplex was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303 (2004).

6.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A Cervical Spine Disorder

The service medical records are negative for treatment of 
neck complaints or reference to any neck injury.  
Nevertheless, the veteran has directed attention to an April 
1975 clinical entry showing he hit his head while doing push-
ups and reported headaches of four years duration.  

Postservice private and VA clinical records on file through 
1996 are negative for a chronic neck disability.  VA 
treatment records reflect treatment for neck problems in 
1996.  In early 1997, the veteran was diagnosed with a 
herniated disc at C7-T1 as evidenced by a March 1997 magnetic 
resonance imaging (MRI) of the cervical spine.  

A private physician's February 2000 statement reflects that 
she had reviewed the veteran's military records.  She opined 
that she "believes that this veteran should be considered 
for service connected disability for" disorders to include 
recurrent neck pain and bilateral radiculopathy pain.  

The results of the October 2000 VA evaluation show diagnoses 
of recurrent neck pain with disc herniation and sac 
compression.  

At the hearings, the veteran testified that he fell and hit 
the ground during basic training.  He said that his neck was 
not stiff until the day after the injury and that was when he 
started having headaches.  At the hearing, the veteran 
submitted into the record 3 photographs of him in a neck or 
head apparatus which was described as traction for his neck 
condition.  (These photos are of record.)  

A February 2002 VA clinical record shows the veteran 
sustained a fall and hurt his neck.  It was noted by history 
that 1997 magnetic resonance imaging (MRI) had revealed disc 
herniation.

VA conducted a general medical examination of the veteran in 
August 2003.  He complained, in pertinent part, of neck 
problems.  He used a neck collar for neck pain.  The 
examination concluded in a pertinent diagnosis of chronic 
neck pain due to disc disease.

VA conducted a neurological examination of the veteran in 
June 2004.  He reported initial injury from a fall when 
negotiating monkey bars in service.  He reported having 
landed on his back and hitting his head.  The fall jarred his 
neck and head significantly.  The examiner diagnosed 
degenerative disc disease (DDD) at C7-T1 with radiculopathy.  
The examiner opined that it was at least as likely as not 
that neck pain was related to injury received during military 
service.  He added that trauma to the neck may be associated 
with the veteran's DDD.


A Right Ankle or Foot Disorder

The veteran was treated in March 1975 for complaints of a 
knot on the right ankle after he jumped and fell on it.  It 
was sore to the touch.  Treatment included an ankle wrap and 
a warm soak.  

In June 1975, he was seen for right foot swelling.  There 
were three oblong bruises on the upper bend of the right foot 
which were described as very tender.  The examiner opined 
that the areas looked like friction sores.  A pad was applied 
over the wound, and the veteran was directed to lace his boot 
loosely.  A callous on the anterior of the right foot was 
noted several days later.  Hot packs and padding were 
prescribed.  In June and July 1976, he was seen for "sore 
feet."  In July 1976, he reported that this problem had been 
ongoing for 3 years.  He was being discharged.  

The service medical records reflect that the veteran was 
treated in June 1975 for a swollen right foot with 3 oblong 
bruises in the upper bend of the foot which were very tender 
and dark in color.  Bruises beginning on the left foot were 
also noted.  
The examiner opined that these were friction sores.  A pad 
was applied, over the wound, and he was directed to lace his 
boots loosely.  A callous on the anterior of the right foot 
was seen several days later.  Hot packs were prescribed.  

In June and July 1976, the veteran reported that his feet 
were sore.  He indicated that this had been an ongoing 
complaint for 3 years.  No chronic foot disorder was noted 
upon service separation examination.  

At the time of service separation examination in 1976, a 
right ankle disorder was not diagnosed.  

Postservice records include private and VA medical records 
reflecting treatment for complaints associated with the feet 
on an intermittent basis.  They do not indicate treatment for 
a right ankle disability.  

The results of the October 2000 evaluation include an X-ray 
of the right ankle which was interpreted as normal.  

Testimony provided by the veteran at the hearings mentioned 
earlier reflects that he said that he injured his right ankle 
when he had to jump from a jeep.  He recalls that he was 
placed on light duty.  While his condition initially 
improved, it worsened with time, and he said that he was told 
by a physician that he probably had arthritis.  

VA conducted a general medical examination of the veteran in 
August 2003.  The examination concluded in a pertinent 
finding of chronic swelling of the right ankle with no cause 
found.  X-rays of the right ankle were normal.


Headaches and Allergies

A review of the service medical records (SMRs) reveals that 
the veteran was treated for frontal headaches in October 
1973.  He stated that his headaches existed prior to service.  
He denied nasal stuffiness or hay fever.  The examiner's 
impression was of sinus type headaches.  In February 1975, he 
was seen for complaints of sinusitis and of head congestion.  
In March 1975, he was again seen for head congestion, and the 
impression was sinusitis.  Sinus, X- rays, however, were 
interpreted as normal, and sinusitis was ruled out.  In April 
1975, he reported a 4 year history of headaches that began 
during basic training.  Medications were prescribed.  His 
headaches were noted to be most likely of the tension type.

At the time of service separation examination in 1976, 
chronic headaches and allergies were not diagnosed.  

Postservice records include private and VA medical records.  
These documents reflect treatment for various disorders to 
include additional sinus complaints in 1995 and headaches in 
1997.  

The March 1997 MRI does not reflect findings regarding the 
veteran's headaches or allergies.  Outpatient records from 
1998 and 1999 show treatment for various disorders, to 
include recurrent headaches and sinusitis.  

A private physician's February 2000 statement reflects that 
she reviewed the veteran's military records.  She reported 
that she "believes that this veteran should be considered for 
service connected disability for" disorders to include 
recurrent painful headaches and allergies.

The results of the October 2000 evaluation show diagnoses of 
headaches which were noted to be secondary to a cervical 
spine disability.  Seasonal allergies, controlled by 
medication, were also diagnosed.

Testimony provided by the veteran at the hearings mentioned 
earlier reflects that he started having headaches during 
service while in basic training after a fall.  He said that 
he was initially treated for his headaches during service but 
continued to be seen for this up to the present day. 

He started having allergies at Fort Campbell in Kentucky.  He 
said that this initially was a breathing problem through his 
nostrils.  He continued to experience symptoms and had been 
told that it was an allergy.  He was on medication for his 
symptoms.

VA conducted a special neurological examination of the 
veteran in June 2004.  The veteran provided a history of 
headaches in service after injury which was further 
described.  Chronic rhinitis and chronic headaches were 
pertinently diagnosed.  The examiner opined it was at least 
as likely as not that headaches were related to military 
service injury.  He noted the veteran began complaining 
following injury.  He noted that headaches could be caused by 
referred pain from the neck.  

The examiner opined it was not at least as likely as not that 
chronic rhinitis was related to military service.  He noted 
that allergic rhinitis was not treated in service.  He 
recorded that if the veteran had been experiencing a reaction 
to an allergen while on military assignment, the symptoms 
should have been decreased or completely subsided once he was 
removed from that environment.  There was noted a minor 
structural deficit of the septum upon radiologic examination.  
He was not noted with trauma to face or nose.


Herpes Simplex

A review of the SMRs discloses that they are negative for 
treatment for herpes simplex.  The first indication of this 
disorder is in the mid 1990s.  It is noted that the veteran 
was seen for a penile lesion in November 1995.  He was to 
return in two months.  At that time, herpes simplex was 
diagnosed.  

A VA record shows that the veteran was seen in August 1998.  
He reported that he had had one episode of herpes simplex in 
the last 6 months.  The report includes a notation that his 
first episode of herpes was "documented" in November 1974.  

At personal hearings in 2000 and 2001, the veteran testified 
that he first had a rash on his penis during service.  Tests 
were not performed to see if he had herpes at that time, but 
after service, he was diagnosed with herpes.  This problem 
had recurred on an intermittent basis since service.  

A VA staff physician opined in a February 2000 statement that 
after review of the veteran's records, it was her opinion 
that "this veteran should be considered for service 
connected disability" for disorder including herpes simplex.  

Recurrent herpes simplex with residual scarring of the penis 
was noted upon VA examination in October 2000.  

VA conducted a general medical examination of the veteran in 
August 2003.  Recurrent herpes simplex was diagnosed.  


Hemorrhoids 

Service connection for hemorrhoids was established upon 
rating decision in June 1987 and a noncompensable rating was 
assigned.  This grant was based on the fact that the veteran 
was seen for hemorrhoids on one occasion during service and 
because postservice records reflected intermittent treatment 
for such.  

Subsequently dated treatment records essentially show only 
minimal symptoms associated with hemorrhoids until VA 
examination in May 1996.  

At that time, it was noted that the veteran was taking 
suppositories to control the burning and itching sensation 
associated with hemorrhoids.  He also used pads.  He said 
that his hemorrhoids used to be internal but were now 
prolapsed and felt as if they were outside most of the time.  
He had noticed some blood in his stools, but this usually 
cleared up after treatment.  

The examiner noted that the veteran had had a flexible 
sigmoidoscopy performed approximately one year earlier which 
had shown that there were no internal hemorrhoids.  External 
hemorrhoids were confirmed.  The diagnostic impression 
included external hemorrhoids with recurrent flare-ups.  

More recent clinical records include a VA outpatient 
treatment report dated in February 1998.  At that time, the 
veteran reported that he sought laxatives for constipation 
because this created problems with his hemorrhoids.  

Upon VA general examination in October 2000, the veteran 
reported that his hemorrhoids used to shrink and come and go.  
Now, however, he could always feel the remains when they were 
not inflamed.  He reported that he was on a high fiber diet 
and used herbal preparations to keep his bowels regular.  He 
used suppositories.  Examination of the rectum showed 
external hemorrhoids on both sides and on top.  There were 
described as non-inflamed and more pronounced on the left 
side.  

At personal hearing in 2000, the veteran reported that he 
bled 1 to 2 times per month as a result of his hemorrhoids.  
He used a stool softener.  At the more recent hearing in 
2001, he stated that while he didn't miss time off from work 
due to his hemorrhoids, there were occasions when he went 
home and cleaned himself and went back to work.  He was seen 
5 to 6 times per year at VA for his hemorrhoids.  He said 
that he had been told that his hemorrhoids did not require 
surgery at the current time.  

VA conducted a general medical examination of the veteran in 
August 2003.  He reported that he had no problems with his 
stomach.  He had problems with his hemorrhoids starting to 
hang out and bleed sometimes.  Taking Dulcolax every other 
day kept his hemorrhoids under control.  He had noticed 
bleeding sometimes on tissue paper.  He used suppositories 
that kept hemorrhoids shrunk and avoided further bleeding.  
Rectal examination disclosed hemorrhoids intact located at 
the three o'clock position.  No evidence of bleeding was 
seen.  The pertinent diagnosis was hemorrhoids, stable.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 
(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed prior to August 29, 2001, 
the new criteria do not apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown during service, service connection may be 
granted for chronic disease such as osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disease of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A noncompensable evaluation may be assigned for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
evaluation may be assigned for large or thrombotic external 
or internal hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation may be assigned for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114; Diagnostic Code 
7336 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 1999 rating decision, the 
October 1999 Statement of the Case (SOC), December 2000, 
October 2003, and September 2004 Supplemental Statements of 
the Case (SSOCs) cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claims at issue.  The September 2004 SSOC set forth the text 
of the VCAA regulations.  

In addition, in July 2003 and February 2004 the RO sent the 
veteran letter that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  In 
September 2004 the veteran advised that he had no further 
evidence to submit.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision (Pelegrini, supra) is 
incorrect as it applies to cases where the initial AOJ 
decision was made before the enactment of the VCAA and is 
pursuing further judicial review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letters were 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
subsequently and before the transfer and certification of the 
case to the Board for readjudication.  After the notice was 
provided, the veteran was given ample time in which to 
respond.  Thereafter, the case was readjudicated and a 
supplemental statement of the case was provided to him.  He 
has indicated that he has no further evidence to submit in 
support of his claims.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  



As noted above, the RO's July 2003 and February 2004 letters 
discussed the evidence requirements that apply to the claims 
at issue and advised him of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  As noted above, 
it is also relevant that the veteran advised that he has no 
additional evidence to submit.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has had several VA examinations 
to provide information regarding the etiology of the multiple 
disorders at issue and status of his hemorrhoids, and to 
obtain the requisite medical opinions.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


New & Material Evidence

The August 1999 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  The claim is 
therefore not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial in October 1997 was that 
there was no evidence of a chronic acquired right ankle or 
foot disorder in service, muchless one demonstrated by the 
evidentiary record at that time.  Additional medical evidence 
has been associated with the claims file since the October 
1997 RO rating decision, and this additional evidence is not 
new and material in nature because the veteran is still not 
shown to have a chronic acquired right ankle or foot disorder 
(other than dermatological in nature).

The additional evidence consists of hearing testimony, 
medical treatment reports, and VA examination reports.  The 
most recent medical evidence of record shows that no chronic 
acquired disorder was found on examination, neither by way of 
direct clinical inspection nor on radiographic study, to 
account for the veteran's symptomatology complaints.  The VA 
examiner specifically pointed out that no cause could be 
found for the veteran's symptomatic complaints.  

As the evidentiary record continues to show that the veteran 
does not have a chronic acquired right ankle or foot 
disorder, muchless one that has been linked to service, there 
exists no new and material evidence upon which to predicate 
reopening the previously denied claim.


Service Connection for Cervical Spine & Headache Disorders

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board's review of the evidentiary record discloses that 
the veteran satisfies all three requirements to prevail on a 
claim of entitlement to service connection.  The service 
medical records, while not specifically identifying a 
cervical spine injury, nevertheless do document injury which 
was traumatic in nature.  The veteran's testimony which for 
the purpose of the present determination is deemed to be 
credible, associates the service medical documentation with 
traumatic injury sustained to the cervical spine.  The 
service medical records also positively identify complaints 
of headache symptomatology.

A VA examiner who reviewed the entire evidentiary record 
opined that the veteran's cervical spine disability diagnosed 
in the record is likely the result of traumatic injury 
sustained in service.  He also opined that the veteran's 
headaches are also a consequence of the service documented 
injury.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds that service connection is warranted for a chronic 
acquired disorder of the cervical spine and a chronic 
headache disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  


Allergies and Herpes Simplex

The Board's review of the evidentiary record discloses that 
the service medical records, and post service medical 
documentation of record are negative for either allergies or 
herpes simplex.  

These disorders were reported many years after service.  The 
veteran's allergies are considered seasonal in nature.  His 
medication has been reported to terminate herpes simplex 
outbreaks.  

While one VA physician expressed the opinion that the veteran 
should be considered for service connection, she never 
provided any rationale and it was clear that she had never 
reviewed the evidentiary record.

Another VA examiner of record reviewed the entire evidentiary 
record and totally discounted any association of the post 
service reported allergies with the veteran's period of 
service.  

The Board is obligated to determine the credibility and 
probative value of a certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  


The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The Board finds that the first opinion of a VA physician must 
be rejected in view of the utter lack of any persuasive 
rationale.  The latter VA examiner's opinion may be accepted 
because it involved a review of the evidentiary record.  The 
VA examiner pointed out the lack of any service medical 
documentation of allergies, and that such was shown after 
service.  He also discounted any relationship of allergies to 
service.  He specified that even if the veteran had been 
treated for such in service, it would have subsided after his 
removal from the environment.

As to herpes simplex, a similar situation exists.  The 
initial VA opinion of record is without any rationale 
provided and merely appears to be an opinion at face value.  
There is absolutely no evidence of review of the record.  
Herpes simplex, while found to be recurrent in nature by a VA 
examiner in August 2003, was never linked to active service 
on any basis.

The veteran is a lay person who has expressed an opinion 
relating his herpes simplex to service.  He is not competent 
to address causation or etiology of his herpes simplex.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for either allergies or 
herpes simplex.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for allergies and herpes 
simplex.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased Evaluation for Hemorrhoids

The RO has rated the veteran as 10 percent disabled for his 
hemorrhoids.  The 10 percent evaluation contemplates external 
or internal, large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The maximum schedular evaluation of 20 percent 
requires external or internal hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures.

The evidentiary record shows that the veteran has suffered 
from periodic rectal bleeding; however, such bleeding has not 
been shown to be persistent.  He has not been found to have 
secondary anemia, nor have rectal examinations found 
fissures.  The Board finds that the current 10 percent 
evaluation adequately compensates the veteran for the nature 
and extent of severity of hemorrhoids.  It is well to note at 
this time that the August 2003 VA examiner found that 
hemorrhoids were stable.  Dulcolax was noted to keep 
hemorrhoids under control.  

No question has been presented upon which to predicate a 
grant of entitlement to an evaluation in exces of 10 percent 
for hemorrhoids.  38 C.F.R. § 4.20.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for hemorrhoids.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not find that the case should be 
referred to the Under Secretary or the Director for 
consideration of assignment of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his hemorrhoids.  No evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the cervical spine is granted.

Entitlement to service connection for a chronic acquired 
headache disorder is granted.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
chronic acquired right ankle or foot disorder, the appeal is 
denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for herpes simplex is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


